DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens (US Pub No. US 2007/0038061) in the view of Cebral et al. (“Patient specific simulation of carotid artery stenting using computational fluid dynamics”, [2001]) and Leonardo Flórez-Valencia (“3D graphical models for vascular-stent pose simulation”, [04/26/2012]).
Regarding claim 1, Huennekens teaches method for evaluating treatment for stenotic lesions within a vessel, comprising (abstract): 
 generating, by the one or more processors, a 3D representation of a vessel that is based on vessel image data (para. 0035, three-dimensional representation of the vessel is created); 
providing for display, by the one or more processors, the 3D representation of the vessel (para. 0035, three-dimensional representation of the vessel is created);
identifying, by the one or more processors, an affected region of the vessel (figure 5b, para. 0032; “the various characterized and graphically depicted plaque components potentially consist, by way of example, fibrous, fibro-lipidic (fibro fatty), necrotic core the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”).; 
however, Huennekens fails to explicitly teach generating, by the one or more processors, at least one of a computational fluid dynamics model or a resistance model of a vessel; receiving, by the one or more processors, user input in connection with the 3D representation identifying treatment for the affected region; altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; calculating, by the one or more processors, pressure or resistance values within the vessel based on at least one of the altered computational fluid dynamics model or the altered resistance model; and providing for display, by the one or more processors, the simulated treatment.
Cebral, in the same field of endeavor teaches generating, by the one or more processors, at least one of a computational fluid dynamics model or a resistance model of a vessel (introduction section, page 154; The aim of this paper is to present a computational modeling methodology to predict the outcome of carotid artery stenting procedures. The basis of the method is the integration of computational fluid dynamics (CFD) and medical imaging techniques);
altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment (introduction section, page 154; The geometry of this model is then modified to simulate the introduction of a vascular stent.); 
calculating, by the one or more processors, pressure or resistance values within the vessel based on at least one of the computational fluid dynamics model or the resistance model (result section, page 157; the computed pressures represent pressure drops relative to the entrance of the CCA. During this simulation, the pressure drop between the CCA and the ICA were stored.).
and providing for display, by the one or more processors, the simulated treatment (figure 3, the simulation of the stent)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Cebral to provide a computational fluid dynamics model and altering the model to calculate the pressure after simulating a stent. This modification will help to plan and optimize vascular stenting procedures on a patient specific basis as taught within Cebral in the abstract section.
However, Huennekens in the view of Cebral fail to explicitly teach receiving, by the one or more processors, user input in connection with the 3D representation identifying treatment for the affected region; 
Leonardo, in the same field of endeavor, teaches receiving, by the one or more processors, user input in connection with the 3D representation identifying treatment for the affected region (Geometrical model, user chooses the delivery region and the stent parameter).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Cebral with the teaching Leonardo to provide a user input in connection with the 3D representation identifying treatment for the affected region. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy as taught within Leonardo in the abstract section.

Regarding claim 2, Huennekens teaches the method of claim 1, wherein the affected region is a region of vessel narrowing (figure 5b, para. 0032; “the various characterized and graphically depicted plaque components potentially consist, by way of example, fibrous, fibro-lipidic (fibro fatty), necrotic core the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”).

Regarding claim 3, Huennekens teaches the method of claim 1, wherein identifying the affected region of the vessel further comprises providing for display an indication of a minimum lumen area (figure 14, para. 0044, the minimum lumen area is calculated).

Regarding claim 4, Huennekens teaches the method of claim 1, wherein the user input comprises indicators of a proximal location and a distal location relative to a region of vessel narrowing (para. 0058, the user picks the proximal and distal point on the vessel which defines the region of interest).

Regarding claim 5, Huennekens teaches the method of claim 4, wherein the user input comprises dragging an indicator of at least one of the proximal location or the distal location (para. 0058, the user picks the proximal and distal point on the vessel which defines the region of interest).

Regarding claim 6, Huennekens teaches the method of claim 4, however, fails to explicitly teach wherein the simulated treatment comprises simulating placement of a stent between the proximal location and the distal location.
Cebral, in the same field of endeavor, teaches wherein the simulated treatment comprises simulating placement of a stent between the proximal location and the distal location (anatomical model construction section, page 156; The surface model of the carotid bifurcation was then modified to simulate the presence of the stent. A cylindrical surface representing the stent was first created
along the axis or centerline of the ICA. The arterial centerline was automatically extracted from the previous finite element grid using a skeletonization procedure operating on tetrahedral meshes.).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Cebral to provide a simulated treatment comprises simulating placement of a stent between the proximal location and the distal location. This modification will help to plan and optimize vascular stenting procedures on a patient specific basis as taught within Cebral in the abstract section.

Regarding claim 7, Huennekens teaches the method of claim 1, however, fails to explicitly teach wherein providing the simulated treatment for display comprises displaying a representation of the vessel in which the affected region has been widened.
Cebral, in the same field of endeavor, teaches providing the simulated treatment for display comprises displaying a representation of the vessel in which the affected region has been widened (figure 5, page 158.).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Cebral to provide the simulated treatment for display comprises displaying a representation of the vessel in which the affected region has been widened. This modification will help to plan and optimize vascular stenting procedures on a patient specific basis as taught within Cebral in the abstract section.

Regarding claim 8, Huennekens teaches a system for evaluating treatment for stenotic lesions within a vessel, comprising: memory; one or more processors in communication the memory, the one or more processors configured to (abstract; systems, like IVUS and displays, inherently have a processor present to perform computational tasks): 
generate a 3D representation of a vessel that is based on vessel image data (para. 0035, three-dimensional representation of the vessel is created);
provide for display the 3D representation of the vessel (para. 0035, three-dimensional representation of the vessel is created);
  identify an affected region of the vessel (figure 5b, para. 0032; “he various characterized and graphically depicted plaque components potentially consist, by way of example, fibrous, fibro-lipidic (fibro fatty), necrotic core the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”); 
however, Huennekens fails to explicitly teach generate at least one of a computational fluid dynamics model or a resistance model of a vessel; receive user input in connection with the 3D representation identifying treatment for the affected region; alter at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; calculate pressure or resistance values within the vessel based on at least one of the altered computational fluid dynamics model or the altered resistance model; and provide for display the simulated treatment.
Cebral, in the same field of endeavor teaches generate at least one of a computational fluid dynamics model or a resistance model of a vessel (introduction section, page 154; The aim of this paper is to present a computational modeling methodology to predict the outcome of carotid artery stenting procedures. The basis of the method is the integration of computational fluid dynamics (CFD) and medical imaging techniques);
alter at least one of the computational fluid dynamics model or the resistance model to simulate the treatment (introduction section, page 154; The geometry of this model is then modified to simulate the introduction of a vascular stent.); 
calculate pressure or resistance values within the vessel based on at least one of the computational fluid dynamics model or the resistance model (result section, page 157; the computed pressures represent pressure drops relative to the entrance of the CCA. During this simulation, the pressure drop between the CCA and the ICA were stored.).
and providing for display the simulated treatment (figure 3, the simulation of the stent)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Cebral to provide a computational fluid dynamics model and altering the model to calculate the pressure after simulating a stent. This modification will help to plan and optimize vascular stenting procedures on a patient specific basis as taught within Cebral in the abstract section.
However, Huennekens in the view of Cebral fail to explicitly teach receive user input in connection with the 3D representation identifying treatment for the affected region; alter at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; and provide for display the simulated treatment.
Leonardo, in the same field of endeavor, teaches receive user input in connection with the 3D representation identifying treatment for the affected region (Geometrical model, user chooses the delivery region and the stent parameter.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Cebral with the teaching Leonardo to provide user input in connection with the 3D representation identifying treatment for the affected region; alter at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; and provide for display the simulated treatment.This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy as taught within Leonardo in the abstract section.

Regarding claim 9, Huennekens teaches the system of claim 8, wherein the affected region is a region of vessel narrowing (figure 5b, para. 0032; “he various characterized and graphically depicted plaque components potentially consist, by way of example, fibrous, fibro-lipidic (fibro fatty), necrotic core the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”).

Regarding claim 10, Huennekens teaches the system of claim 8, wherein in identifying the affected region of the vessel the one or more processors are further configured to provide for display an indication of a minimum lumen area (figure 14, para. 0044, the minimum lumen area is calculated).

Regarding claim 11, Huennekens teaches the system of claim 8, wherein the user input comprises indicators of a proximal location and a distal location relative to a region of vessel narrowing (para. 0058, the user picks the proximal and distal point on the vessel which defines the region of interest).

Regarding claim 12, Huennekens teaches the system of claim 11, wherein the user input comprises dragging an indicator of at least one of the proximal location or the distal location (para. 0058, the user picks the proximal and distal point on the vessel which defines the region of interest).

Regarding claim 13, Huennekens teaches the system of claim 11, however, fails to explicitly teach wherein the simulated treatment comprises simulating placement of a stent between the proximal location and the distal location.
Cebral, in the same field of endeavor, teaches wherein the simulated treatment comprises simulating placement of a stent between the proximal location and the distal location (anatomical model construction section, page 156; The surface model of the carotid bifurcation was then modified to simulate the presence of the stent. A cylindrical surface representing the stent was first created
along the axis or centerline of the ICA. The arterial centerline was automatically extracted from the previous finite element grid using a skeletonization procedure operating on tetrahedral meshes.).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Cebral to provide a simulated treatment comprises simulating placement of a stent between the proximal location and the distal location. This modification will help to plan and optimize vascular stenting procedures on a patient specific basis as taught within Cebral in the abstract section.

Regarding claim 14, Huennekens teaches the system of claim 8, however, fails to explicitly teach wherein providing the simulated treatment for display comprises displaying a representation of the vessel in which the affected region has been widened.
Cebral, in the same field of endeavor, teaches providing the simulated treatment for display comprises displaying a representation of the vessel in which the affected region has been widened (figure 5, page 158.).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Cebral to provide the simulated treatment for display comprises displaying a representation of the vessel in which the affected region has been widened. This modification will help to plan and optimize vascular stenting procedures on a patient specific basis as taught within Cebral in the abstract section.


Regarding claim 15, Huennekens teaches a non-transitory computer-readable medium storing instructions executable by one or more processors for performing a method of evaluating treatment for stenotic lesions within a vessel, comprising (abstract; systems, like IVUS and displays, inherently have a processor present to perform computational tasks):
 Generating a 3D representation of a vessel that is based on vessel image data (para. 0035, three-dimensional representation of the vessel is created); 
providing for display the 3D representation of the vessel (para. 0035, three-dimensional representation of the vessel is created);
identifying an affected region of the vessel (figure 5b, para. 0032; “he various characterized and graphically depicted plaque components potentially consist, by way of example, fibrous, fibro-lipidic (fibro fatty), necrotic core the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”).; 
however, Huennekens fails to explicitly teach generating at least one of a computational fluid dynamics model or a resistance model of a vessel; receiving user input in connection with the 3D representation identifying treatment for the affected region; altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; calculating pressure or resistance values within the vessel based on at least one of the altered computational fluid dynamics model or the altered resistance model; and providing for display the simulated treatment.
Cebral, in the same field of endeavor teaches generating at least one of a computational fluid dynamics model or a resistance model of a vessel (introduction section, page 154; The aim of this paper is to present a computational modeling methodology to predict the outcome of carotid artery stenting procedures. The basis of the method is the integration of computational fluid dynamics (CFD) and medical imaging techniques);
altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment (introduction section, page 154; The geometry of this model is then modified to simulate the introduction of a vascular stent.); 
calculating  pressure or resistance values within the vessel based on at least one of the computational fluid dynamics model or the resistance model (result section, page 157; the computed pressures represent pressure drops relative to the entrance of the CCA. During this simulation, the pressure drop between the CCA and the ICA were stored.).
and providing for display the simulated treatment (figure 3, the simulation of the stent)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Cebral to provide a computational fluid dynamics model and altering the model to calculate the pressure after simulating a stent. This modification will help to plan and optimize vascular stenting procedures on a patient specific basis as taught within Cebral in the abstract section.
However, Huennekens in the view of Cebral fail to explicitly teach receiving user input in connection with the 3D representation identifying treatment for the affected region.
Leonardo, in the same field of endeavor, teaches receiving user input in connection with the 3D representation identifying treatment for the affected region (Geometrical model, user chooses the delivery region and the stent parameter.)
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens in the view of Cebral with the teaching Leonardo to provide a user input in connection with the 3D representation identifying treatment for the affected region; altering at least one of the computational fluid dynamics model or the resistance model to simulate the treatment; and providing for display the simulated treatment. This modification will help in getting preliminary quantitative results of the vessel reconstruction accuracy as taught within Leonardo in the abstract section.
Regarding claim 16, Huennekens teaches the non-transitory computer-readable medium of claim 15, wherein the affected region is a region of vessel narrowing (figure 5b, para. 0032; “he various characterized and graphically depicted plaque components potentially consist, by way of example, fibrous, fibro-lipidic (fibro fatty), necrotic core the entire volume of the vessel analyzed is displayed by way of example through various graphics depicted in a bracketed portion 145 of an exemplary graphical display depicted in FIG. 5b”).

Regarding claim 17, Huennekens teaches the non-transitory computer-readable medium of claim 15, wherein identifying the affected region of the vessel further comprises providing for display an indication of a minimum lumen area (figure 14, para. 0044, the minimum lumen area is calculated).

Regarding claim 18, Huennekens teaches the non-transitory computer-readable medium of claim 15, wherein the user input comprises indicators of a proximal location and a distal location relative to a region of vessel narrowing, and wherein the user input comprises dragging an indicator of at least one of the proximal location or the distal location (para. 0058, the user picks the proximal and distal point on the vessel which defines the region of interest).

Regarding claim 19, Huennekens teaches the non-transitory computer-readable medium of claim 18, however, fails to explicitly teach wherein the simulated treatment comprises simulating placement of a stent between the proximal location and the distal location.
Cebral, in the same field of endeavor, teaches wherein the simulated treatment comprises simulating placement of a stent between the proximal location and the distal location (anatomical model construction section, page 156; The surface model of the carotid bifurcation was then modified to simulate the presence of the stent. A cylindrical surface representing the stent was first created
along the axis or centerline of the ICA. The arterial centerline was automatically extracted from the previous finite element grid using a skeletonization procedure operating on tetrahedral meshes.).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Cebral to provide a simulated treatment comprises simulating placement of a stent between the proximal location and the distal location. This modification will help to plan and optimize vascular stenting procedures on a patient specific basis as taught within Cebral in the abstract section.

Regarding claim 20, Huennekens teaches the non-transitory computer-readable medium of claim 15, however, fails to explicitly teach wherein providing the simulated treatment for display comprises displaying a representation of the vessel in which the affected region has been widened.
Cebral, in the same field of endeavor, teaches providing the simulated treatment for display comprises displaying a representation of the vessel in which the affected region has been widened (figure 5, page 158.).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the teaching of Huennekens with the teaching Cebral to provide the simulated treatment for display comprises displaying a representation of the vessel in which the affected region has been widened. This modification will help to plan and optimize vascular stenting procedures on a patient specific basis as taught within Cebral in the abstract section.
Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Z.M.A./Patent Examiner, Art Unit 3793                                                                                                                                                                                                        

/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793